Title: To James Madison from Richard Claiborne, 5 September 1806
From: Claiborne, Richard
To: Madison, James



Sir
N O Sepr. 5. 1806.  1/ 2 past 11 oclock.

I waited to the last moment for the Post to inform you if any news had arrived from Nachetoches or from Governor Claiborne, but none has come to hand from either.
The inhabitants of this City continue to enjoy perfect health— but feel a little uneasy at the situation of things— we however hope that nothing unpleasant will happen.  I have the honor to be, with entire respect, Sir, Yr. mo. obt. Servt.

R ClaiborneSecy. to the Governor


